Case 1:14-cv-03625-VSB-KNF Document 147 Filed 05/04/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X

ADELAIDO GALEANA and NICOLAS

GALEANA, individually and on behalf of
others similarly situated,

 

Plaintiff,
-against-

MANHASAN INC. (d/b/a ENTHAICE) and
JUNTIMA NETPRACHAK,

Defendants.

eecteescnnsceneeesnenencnenreneesereeeneensX

STATEOFNEWY ORK )
) SS.:
COUNTY OF NEW YORK __)

ILEANA GOMEZ, being duly sworn, deposes and says:

AFFIDAVIT OF
SERVICE

14-ev-3625

Deponent is not a party to this action and is over the age of eighteen years and resides in the

State of New York.

On May 4, 2021, I served copies of Judge Broderick’s Order (Dkt. No. 146), by First Class

Mail via The United States Postal Service to:

Manhasan Inc.
3521 72ND ST APT 1A

FLUSHING NY 11372-
4014

Juntima Netprachak
3320 31ST AVE
ASTORIA NY 11106-1431

  

Sworn to before me on this

 

Ileana Gomez

  

h Paralegal
4” of May 2021 Michael Faillace & Associates, PC
4
co : a
a LL ; a
Noga Bubli

  
 

MICHAEL FAILLACE
Notary Public - State of New York
NO. 02FA6120964
Qualified in New York County

My Commission Expires Jan 3, 2025
